DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Davis on 05/28/2021.

The application has been amended as follows: 

Regarding claims 27-46, cancel claims 27-46.

Response to Arguments
Applicant’s arguments, see page 10, filed 03/17/2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 23-26 have been withdrawn. 

REASONS FOR ALLOWANCE
Claims 23-26, 47, and 48 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 23, the prior art of record fails to disclose, teach, or fairly suggest a method of packaging an article for shipment comprising heating a sealing head to about 850 degrees Fahrenheit, applying pressure of about 10 pounds foot per square inch against a film, melting portions of the film into and around fibers of the first outer layer of a fibrous corrugated sheet such that the melted portions entangle and mechanically engage with the first outer layer of the fibrous corrugated sheet, and lifting the sealing head after about 0.5 second of contact.  The prior art of record that comes closest to teaching these limitations is McDonald (US 2012/0272620), Keiger (US 2008/0110788), and Gustafsson (US 2014/0123599).  McDonald, Keiger, and Gustafsson all teach a method of packaging an article for shipment comprising heating a sealing head, applying pressure against a film, and lifting the sealing head.  However, McDonald, Keiger, and Gustafsson all fail to teach heating a sealing head to about 850 degrees Fahrenheit, applying pressure of about 10 pounds foot per square inch against a film, melting portions of the film into and around fibers of the first outer layer of a fibrous corrugated sheet such that the melted portions entangle and mechanically engage with the first outer layer of the fibrous corrugated sheet, and lifting the sealing head after about 0.5 second of contact.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 24-26, 47, and 48, claims 24-26, 47, and 48 are allowed because they depend from allowed claim 23.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                           
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731